Citation Nr: 1701380	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel







INTRODUCTION

The Appellant served periods of ACDUTRA and INACDUTRA from May 1977 to January 1999.  The record does not contain any evidence of the Appellant serving full time duty in the Armed Forces.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for PTSD.  In March 2011, the Appellant filed a Notice of Disagreement.  The RO furnished the Appellant a Statement of the Case in December 2012.  The Appellant filed a Substantive Appeal (VA Form 9) in February 2013 and waived her right to a Board hearing.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any further consideration of this Appellant's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development must be undertaken prior to adjudication of the Appellant's claim for service connection for PTSD.

In her Appeal to the Board, the Appellant states for the first time that she was date raped by a Marine while serving on ACDUTRA.  She contends that she had known that she had been violated for a long period of time and that she felt like what happened to her was because of something she did wrong by trusting the alleged assailant.  She states that the date rape, along with the trauma she suffered as a child has had a negative impact on her life and has caused her to suffer from PTSD.

Previously, the Appellant's contentions were that she suffered from PTSD as a result of her trip to Bahrain during ACDUTRA.  She claimed that she always had a fear of planes, and her experience with training in the Persian Gulf intensified those fears.  

Service treatment records with physical examinations from May 1977, May 1980, March 1983, August 1985, June 1986, July 1987, August 1988, July 1991, and August 1996 all indicate good health.  There were no indications or symptoms of depression or nervous trouble of any sort in any of the examinations during the above-mentioned periods.

In a July 2010 VA examination, the Appellant discussed her fear of planes with the examiner, and described a plane "drop" during flight as her stressful experience.  The Appellant also reluctantly relayed to the examiner, through a written statement, details about an abduction and rape she experienced as a five year old child.  Additionally, the Appellant revealed that she had been molested by her father from age eight through fifteen.  The Appellant reported having recurrent thoughts about her father's abuse, having hypervigilance when in crowds and around men, and decreased sleep as a result of her childhood trauma.  She reported suicidal thoughts and stated that her faith and children are the primary reasons she has not harmed herself.  The examiner diagnosed her with Axis I PTSD based on her childhood trauma, not based on her experience with planes while in ACDUTRA.

The RO denied the Appellant's claim for PTSD previously because there was a lack of information to corroborate the stressful events claimed by the Appellant.  However, in her Appeal to the Board, the Appellant introduced an entirely different in-service stressor, an alleged date rape by a Marine that she claims caused her PTSD.  The Appellant did not previously mention this sexual assault in any of the documents submitted to the RO, nor did she discuss it with the examiner at the July 2010 VA examination. 

Although the Appellant was given proper notice on the evidence required to substantiate a claim for service connection for PTSD prior to the September 2010 RO decision, weighing reasonable doubt in favor of the Appellant, and given the highly sensitive nature of sexual assault cases, the Board finds that the Appellant should be given an opportunity to present corroborating evidence to support her claim.  The Appellant clearly had a difficult time discussing her childhood rape with the VA examiner in July 2010.  It is understandable that she might have had the same trepidation in coming forward with the current allegation of sexual assault while in ACDUTRA.

A remand is required for the AOJ to attempt to verify the Appellant's latest reported stressor.  In this regard, the AOJ must contact the Appellant in an attempt to gather more detailed information on the alleged sexual assault.  The Appellant should be given an opportunity to submit credible supporting evidence that the claimed in-service stressor occurred.  The Appellant should provide the date, location, and name of the assailant she alleges committed the assault.  The Appellant may include evidence from sources other than the Appellant's service records.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f).

If the Appellant is able to provide corroborating evidence as to the in-service stressor, the Board finds that this would be enough to meet the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  As such, the Appellant should be afforded a VA examination to determine the nature and etiology of her PTSD diagnosis in light of the most recent alleged in-service stressor of sexual assault.

The Board notes that the Appellant's report of sexual assault during ACDUTRA falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Appellant complains.  Moreover, it is well established that a medical opinion may be used to corroborate a personal-assault stressor. See Menegassi v. Shinseki, 638 F. 3d 1379, 1381 (Fed. Cir. 2011).  Therefore, on remand the examiner should address whether the evidence indicates that a personal sexual assault occurred.

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request a more detailed description of the alleged sexual assault, to include specific information regarding the incident such as date, location, and name of the assailant, as well as any additional corroborating evidence of the assault.  Notify Appellant of any and all kinds of evidence that may be used to substantiate her claim. See above and 38 C.F.R. § 3.304(f).

2. Undertake any necessary development to independently verify the in-service stressor described by the Appellant.  Development should include contacting the United States Navy and Joint Services Records Research Center (JSRRC), using any detailed information provided by the Appellant upon request after this remand, as well as the information available in the Appellant's service personnel records. 

The Navy Personnel Command should also be contacted for any of the Appellant's service personnel records within their possession.  The address for the Navy Personnel Command is 5720 Integrity Drive, Millington, TN, 380-55-3120. 

The agencies contacted should provide any available information that might corroborate the Appellant's alleged in-service stressor from her periods of ACDUTRA.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating information leads to negative results, the AOJ must notify the Appellant and her representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the Appellant's described stressor lacks sufficient information for verification, such should be noted in a formal finding. 

3. Upon completion of the above, if there is enough corroborating evidence to suggest that the in-service stressor of sexual assault may have occurred, schedule the Appellant for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of her diagnosed PTSD.  The examiner must take into account the most recently alleged in-service stressor of sexual assault.

The entire claims file, as well as a copy of this remand, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

After conducting an examination of the Appellant and performing any clinically-indicated diagnostic testing, the examiner should render opinions as to the following:

a) The examiner must identify the specific stressor(s) underlying the PTSD diagnosis and must opine as to whether such diagnosis is the result of the most recently alleged in-service stressor.  In offering these opinions, the examiner must acknowledge and discuss the Appellant's report of sexual assault by a Marine while on ACDUTRA.

In doing so, the examiner should determine whether it is at least as likely as not that the Appellant displayed any behavior in service that would be consistent with her claim of sexual assault during ACDUTRA with the Navy.  If the examiner is of the opinion that a personal sexual assault occurred, the examiner should then state whether the Appellant's PTSD was the result of or aggravated by such assault.

4. Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, the RO must review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO should readjudicate the Appellant's claim.  If the claim is denied, supply the Appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




